Relator has attacked the legality of his imprisonment upon the ground that the commitment and judgment of conviction by virtue whereof he is detained did not issue from a competent tribunal of criminal jurisdiction, in that the indictment upon which he was presented to the jurisdiction of the court was not found or presented by a lawfully organized and existing Grand Jury in and for the County of Putnam. It appears that the Grand Jury which found the indictment in question, on August 9, 1940, was regularly impaneled at a duly appointed term of the Supreme Court in Putnam County on April 1, 1940. The presumption of the lawful continuance of the term of court which was necessary to the lawful constitution of the Grand Jury is not overcome by the seemingly fragmentary and irregular copies of the clerk’s minutes respecting the prior adjournments of the term, upon which relator relies. There is naught to establish that, in fact, the Grand Jury had previously been discharged or that it had ceased to exist by reason of any sine die adjournment of the term. Order appealed from affirmed, without costs. All concur.